Citation Nr: 0528898	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-05 115	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for a psychiatric 
disability.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February, May, and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

Currently diagnosed psychiatric disability was not manifested 
until many years after the veteran left active military 
service and is not attributable to his period of military 
service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a), 4.127 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that, while in service, the veteran, by his 
own admission, abused multiple substances, including 
amphetamines, LSD, speed, marijuana, alcohol, mescaline, 
opium, peyote, hashish, and by sniffing glue, paint, and 
lighter fluid.  The veteran was diagnosed in service with 
drug dependency and transient situational disturbance 
characterized by moderate anxiety, minimal bizarre behavior, 
and some confusion in thinking.  He was administratively 
discharged as a result of his drug abuse and behavior. 

The veteran was originally denied service connection for a 
mental breakdown in a rating decision dated in February 1973.  
The denial was based principally on the report of a private 
psychiatrist's evaluation given in October 1972.  That 
examination report noted the veteran's in-service drug abuse, 
and that the veteran had no current psychiatric disorder, no 
residual psychopathology, and no handicap from his military 
service.

A discharge summary from VAMC Marion dated in April 1980 
shows the veteran was treated in the course of a three-day 
admission for what was determined to be marital stress which 
had caused recent depression and agitation.  The note 
indicated that the veteran was referred to the Four County 
Counseling Center.  The discharge summary shows that the 
veteran was determined to be competent, and he was capable of 
returning to work.  

Of record are various records of private treatment at the 
Four County Counseling Center in Logansport, Indiana (Four 
County).  An intake summary dated the week following the 
veteran's discharge from VAMC Marion gave a detailed history 
of his current difficulties.  The summary noted that the 
veteran had been referred for psychiatric evaluation by his 
employer due to some odd behavior shown at work.  The veteran 
said that his odd behavior was due to his frustration about 
his low salary and complications stemming from a union fight 
regarding salary.  The veteran's wife noted that the veteran 
had done other odd things in the past.  The veteran described 
himself as depressed all of his life and extremely withdrawn, 
and said that he had never experienced being happy.  

A discharge summary from Four County, dated in February 1988, 
diagnosed the veteran with dysthymic disorder and schizotypal 
personality disorder.  Later treatment notes from Four County 
contain the same diagnoses.

The Board obtained an expert medical opinion, which was 
provided in December 1990 by T.B., M.D., who based his 
opinions on a review of the veteran's records.  Dr. B. 
recounted the veteran's history, both in service and after 
service.  He opined that the record did not support a present 
diagnosis of a psychosis, but did support diagnoses of 
dysthymia; history of polysubstance abuse; marital problems; 
and personality disorder, not otherwise specified (NOS).  Dr. 
B. also opined that the symptomatology recorded during 
military service did not constitute the beginning 
manifestations of the veteran's current psychiatric 
disorders.  

Also of record are treatment notes from the Dukes Memorial 
Hospital in Peru, Indiana.  A treatment note dated in July 
2001 diagnosed anxiety, and mild paranoid schizophrenia, 
fairly well controlled.

There are numerous statements of record written by the 
veteran's wife, sister, and others, which aver that the 
veteran's current psychiatric difficulties began in service.

The veteran sought on several occasions to reopen a claim for 
a psychiatric disorder.  In a decision dated in December 
2002, the Board reopened the veteran's claim based on receipt 
of new and material evidence, and remanded for further 
development.  By another Board action dated in December 2003, 
the issue was remanded again to the RO for it to consider new 
evidence procured by the Board.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction).  As a 
result of this remand, the veteran was afforded an 
examination to determine whether he suffered from a current 
psychiatric disability, and to provide an opinion as to the 
medical probabilities that any currently diagnosed 
psychiatric disability originated in, or was otherwise 
traceable to, the veteran's military service.  

The April 2004 examination was conducted by a team of two VA 
psychologists.  The report of the examination noted that the 
veteran's medical records and C-file were reviewed.  His in-
service diagnoses of transient situational disturbance and 
multiple substance abuse were also noted.  A diagnosis was 
made utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was major depression with psychotic features.  Axis 
II (personality disorders and mental retardation) diagnosis 
was history of personality disorder.  The GAF (global 
assessment of functioning) score was 60.  Given the veteran's 
admitted heavy use of illicit drugs and sniffing of fumes 
from toxic chemicals while in service, the examiners both 
opined that it was not possible to conclude that any bizarre 
or psychotic symptoms that were present in service were due 
to an emerging psychiatric condition, and were instead most 
likely due to his drug usage at the time, and to his 
personality disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including psychoses, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

The law provides that no compensation shall be paid if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110, 
1131 (West 2002).  (The Board notes that the language in 38 
U.S.C.A. § 1131 which prohibits payment of compensation if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs is essentially 
identical to the language of 38 U.S.C.A. § 1110.)  Based on 
the language of 38 U.S.C.A. § 1110 and the pertinent 
legislative history, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that compensation 
for disabilities resulting from drug or alcohol abuse would 
only result where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing.   Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001). 

The law also provides that personality disorders are not 
diseases or injuries for VA compensation purposes.  38 C.F.R. 
§ 4.127.

Here, there is medical evidence of a current disability, 
major depression with psychotic features, based on the most 
recent assessment in April 2004.  However, there is no 
medical evidence of in-service incurrence or aggravation of 
an injury or disease; the veteran was diagnosed in-service 
with transient situational disturbance.  Further, there is no 
evidence that the veteran was diagnosed with any psychosis in 
the year following military service.  Finally, the two VA 
examiners who provided the April 2004 diagnosis were both 
unequivocal in their assessment that it was not possible to 
conclude that any bizarre or psychotic symptoms that were 
present in service were due to an emerging psychiatric 
condition, and were instead most likely due to the veteran's 
drug usage at the time, and to his personality disorder.  
Thus, these examiners specifically discounted any medical 
nexus between the veteran's current psychiatric disability 
and his in-service symptoms.  This is wholly consistent with 
the earlier evaluations of the veteran, discussed above.  The 
Board notes that the April 2004 examiners based there 
opinions on the veteran's admitted heavy use of illicit drugs 
and sniffing of toxic chemical fumes.  It bears repeating 
that no compensation may be paid if a disability is the 
result of a veteran's own willful misconduct or abuse of 
alcohol or drugs, or for personality disorders.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 4.127.  Lastly, the Board notes 
that there is no medical evidence of record which provides a 
nexus between any current psychiatric disorder and the 
veteran's military service.  

The only evidence of record supportive of the veteran's claim 
that any current psychiatric disabilities are related to his 
military service consists of the lay statements of the 
veteran and those of his wife and other relatives.  Competent 
lay evidence is evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  38 C.F.R 
§ 3.159(a)(1) (2004).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a lay person to 
describe any symptoms he experiences, and his relatives and 
friends are competent as lay persons to describe what they 
observe, they are not competent to provide medical opinion as 
to the etiology of any disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current psychiatric disorder is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) VA must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001, as well as in additional correspondence, including a 
Statement of the Case (SOC) and supplemental statement of the 
case (SSOC).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the service connection for a 
psychiatric disorder, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran submit information he 
had pertaining to his claim which had not already been 
considered.  In this regard, the Board notes that that the 
veteran clearly understood that he should send any evidence 
or information in his possession, as evidenced by a letter 
from him to the RO dated in August 2002.  In that letter the 
veteran stated that, since receipt of the RO's VCAA 
notification letter of July 2001, "I have tried very hard. . 
.to return to you anything in my opinion that would help 
you."  As noted, the RO also provided a SOC and a SSOC 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations and opinions during the pendency of his claim in 
order to ascertain the etiology of any psychiatric 
disability.  VA has no duty to inform or assist that was 
unmet.

The Board also notes that the veteran's former 
representative, in a post-remand brief dated in February 
2005, averred that the RO failed to comply with the Board's 
earlier instructions in that the veteran was afforded a VA 
examination prior to obtaining treatment records from the VA 
Medical Center (VAMC) in Marion, Indiana.  The representative 
avers that this evidence showed that the veteran was 
receiving psychiatric counseling in 1980, more than eight 
years earlier, according to the representative, than the VA 
examiners were aware.  The representative concluded that a 
remand was therefore required.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  While copies of 
these records were indeed added to the record after the 
examination was conducted, the Board notes that the essential 
parts of this evidence were already of record, and there was, 
therefore, no violation of the holding in Stegall.  
Specifically, a discharge summary dated in April 1980, and 
date-stamped as being received by the RO in November 1982, 
shows the veteran sought psychiatric treatment at VAMC 
Marion.  The diagnosis was of marital maladjustment and no 
psychotic process was found.  The salient points to be made 
in that regard are that the examiners who reviewed the case 
in April 2004 based their conclusion on the fact that a 
psychotic process was not shown until 1988, and the 1980 
records do not provide contradictory information.  Thus, the 
pertinent information from VAMC Marion was already of record, 
and, in any event, the additional information was not helpful 
to the veteran's case.  The Board therefore finds no basis 
for a remand under Stegall.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


